UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53262 INTREORG SYSTEMS, INC. (Exact name of registrant as specified in its charter) Texas 45-0526215 (State or other jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 501 Trophy Lake Drive, Suite 314, PMB 106, Trophy Club, TX (Address of principal executive offices) (Zip Code) 817-491-8611 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [] Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer [] Non-accelerated filer[] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of share outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of May 14, 2010, there were 10,320,016 shares of the registrant's common stock issued and outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements(Unaudited) Page Balance Sheets - March 31, 2010 and December 31, 2009 F-1 Statements of Operations- Three months ended March 31, 2010 and 2009 and From February 13, 1997 (Inception) to March 31, 2010 F-2 Statements of Changes in Shareholders' Deficit - From February 13, 1997 (Inception) to March 31, 2010 F-3 Statements of Cash Flows - Three months ended March 31, 2010 and From February 13, 1997 (Inception) to March 31, 2010 F-4 Notes to the Financial Statements F-5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk - Not Applicable 3 Item 4. Controls and Procedures 3 PART II - OTHER INFORMATION Item 1.Legal Proceedings -Not Applicable 4 Item 1A. Risk Factors - Not Applicable Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 4 -Not Applicable Item 3.Defaults Upon Senior Securities - Not Applicable 5 Item 4.Removed and Reserved 5 Item 5.Other Information - Not Applicable 5 Item 6.Exhibits 5 SIGNATURES 6 EXPLANATORY NOTE The Form 10-Q of INTREorg Systems, Inc. for the period ended March 31, 2010 as originally filed is being amended hereby to correct typographical errors which appeared in the original report, including: ● we incorrectly reflected the number of authorized shares of our common stock on our Balance Sheet as 10,000,000 instead of 100,000,000, ● we incorrectly reflected $9,031 in consulting expense on our Statement of Operations during the three months ended March 31, 2009 and for the period of November 3, 2003 (inception) to March 31, 2010 which should have been depreciation expense, and ● to remove disclosure under Item 4T. Disclosure Controls and Procedures related to a quarterly evaluation of internal control over financial reporting which was inadvertently included in the original Form 10-Q as filed. ● we have changed the presentation on Balance Sheet at March 31, 2010 and December 31, 2009 to disclose the amount of accrued expenses due a related pary in a separate line item and to disclosed that the convertible promissory note outstanding at each of March 31, 2010 and December 31, 2009 is due to a related party, ● we have added afootnote to describe the components of accrued expenses and liabilities and accrued expenses - related party which appear on our Balance Sheet at each of March 31, 2010 and Decdember 31, 2009 and we have added a footnote describing the convertible notes payable - related party. The correction of these typographical errors did not result in a restatement of our financial statements.The correction in the number of authorized shares of our common stock on our Balance Sheet at March 31, 2010 did not result in any other change on our Balance Sheet.The reclassification of the expense within Total Expenses on our Statement of Operations as contained in the original filing did not result in any change in our Total Expenses or Net Loss for the periods.We have also made a correction in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations - Results of Operations, to reflect that the change in total expenses from period to period result in decreased depreciation expense instead of decreased consulting expenses.Finally, we deleted the disclosure under Item 4(T). Disclosure Controls and Procedures - Management’s Quarterly Report on Internal Control over Financial Reporting which appeared in the original Form 10-Q as the inclusion of this section was inadvertently included.Our management did not conduct a quarterly assessment of our internal control over financial reporting at March 31, 2010.Because this Amendment No. 1 is being filed to correct typographical errors in the original Form 10-Q as filed, our management did not determine that any change in the evaluation of our disclosure controls and procedures as set forth in Item 4. of the original filing was necessary. This Amendment No. 1 to the Form 10-Q for the period ended March 31, 2010 contains currently dated certifications as Exhibits 31.1, 31.2 and 32.1.No attempt has been made in this Amendment No. 1 to the Form 10-Q for the period ended March 31, 2010 to modify or update the other disclosures presented in the Form 10-Q as previously filed, except as required by the restatement. This Amendment No. 1 on Form 10-Q/A does not reflect events occurring after the filing of the original Form 10-Q or modify or update those disclosures that may be affected by subsequent events.Accordingly, this Amendment No. 1 should be read in conjunction with our other filings with the SEC. PART I ITEM 1. FINANCIAL STATEMENTS INTREorg Systems, Inc. (A Development Stage Company) Balance Sheets March 31, December 31, (Audited) ASSETS: Current Assets: Cash $
